DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-24, 27-37 and 39-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PETTERSSON (US 20150253125 A1).
Regarding claims 21, 32 and 40. PETTERSSON discloses A method for visualizing (figure 6, [0089] The camera is built to capture image comprising data for the artificial view presented by the display unit 4 at the probe head, the display unit 4 is embodied as a screen 4a) at least one of (i) a sensor of a measurement device ([0062] The indicative graphical element represents a desired point, line or region on the artificial view of the object, which indicates a location of the object to be measured and/or already measured) and (ii) sensor signals from the sensor (figure 9, [0110] The display unit located at the movable end of the arm then shows this view 10b; abstract, an articulated arm coordinate measurement machine for a measurement of geometrical features of an object; figure 6, [0089] The camera is built to capture image comprising data for the artificial view presented by the display unit 4; [0027] an overlaying of CAD-data of the object as desired data combined with a real-life image of the object from a camera), the measurement device having a space for arranging a workpiece and including at least one of a coordinate measuring machine and a microscope (figure 6, [0089] the movable end of the arm is equipped with a camera, which's field of view is directed towards the object 5 to be measured), the sensor and the space being movable relative to one another (figure 6, [0089] the movable end of the arm is equipped with a camera), the method comprising: 
obtaining data relating to a three-dimensional scene that is stationary relative to the space (figure 6, [0089] capturing a 2D (or 3D) image of at least the part of the target object); 
based on the data relating to the three-dimensional scene, generating a two-dimensional view image of a portion of the three-dimensional scene (figure 6, [0089] capturing a 2D image of at least the part of the target object), wherein: 
the view image has two directions corresponding to its two dimensions (figure 6, [0089] capturing a 2D image of at least the part of the target object); 
opposing edges are predefined for the view image with respect to at least one of the two directions (figure 6, [0089] the display unit 4 is embodied as a screen 4, having edges, therefore the view image has edges); and 
a central region of the view image is located between the edges (figure 6, [0089] the display unit 4 is embodied as a screen 4, the view image is shown); and 
repeatedly ([0066] the measurement may be repeated): 
obtaining two-dimensional sensor information ([0042] … movement of the probe head), wherein the two-dimensional sensor information comprises one of a sensor image and a representation of the sensor ([0062] The indicative graphical element represents a desired point, line or region on the artificial view of the object, which indicates a location of the object to be measured and/or already measured; [0087] The presented artificial view 10 of the object 5 is overlaid by indicative graphical elements 11 shown to indicate desired measurement points to be approached by the probe head); 
combining the two-dimensional sensor information with a view image to form a two-dimensional output image for display by an image display device ([0091] The presented artificial view 10 can also be a combination of a camera picture and rendered graphical data; [0027] an overlaying of CAD-data of the object as desired data combined with a real-life image of the object from a camera sitting in vicinity of the probe head can be provided by the display unit that is also located in vicinity of the probe head); and 
in response to relative movement between the sensor and the space ([0042] … upon movement of the probe head): 
determining whether, when using the same view image as in a previously generated output image, the two-dimensional sensor information of the central region would extend beyond at least one of the two opposing edges ([0042] the artificial view can be updated in real-time upon movement of the probe head; [0076] The 2D- and/or 3D-models and/or pictures generated can be displayed by the display device as a real-time updated sequence of pictures); and 
in response to extension beyond at least one of the two opposing edges, generating a new two-dimensional view image from the data relating to the three-dimensional scene ([0042] the artificial view can be updated in real-time upon movement of the probe head; [0076] The 2D- and/or 3D-models and/or pictures generated can be displayed by the display device as a real-time updated sequence of pictures), 
wherein the new view image captures a portion of the three-dimensional scene that has been displaced in accordance with the relative movement ([0042] the artificial view can be updated in real-time upon movement of the probe head; claim 19, a camera provides a live updated picture of a measurement range of the probe head).

Regarding claims 22 and 33. PETTERSSON discloses The method of claim 21 further comprising, in response to determining that the two-dimensional sensor information would extend beyond merely one of the two opposing edges from the central region, displacing the portion of the three-dimensional scene such that the two-dimensional sensor information is located between the two opposing edges in the view image ([0042] the artificial view can be updated in real-time upon movement of the probe head; [0076] The 2D- and/or 3D-models and/or pictures generated can be displayed by the display device as a real-time updated sequence of pictures).

Regarding claims 23 and 34. PETTERSSON discloses The method of claim 21 further comprising, in response to determining that the two-dimensional sensor information would extend beyond both of the two opposing edges from the central region, displacing the portion of the three-dimensional scene such that the two-dimensional sensor information in the output image ([0042] the artificial view can be updated in real-time upon movement of the probe head; [0076] The 2D- and/or 3D-models and/or pictures generated can be displayed by the display device as a real-time updated sequence of pictures), which has an image plane in accordance with the two directions, at least one of: 
appears displaced by a distance relative to the three-dimensional scene, which equals the path traveled by the relative movement multiplied by a specified factor; and 
appears displaced relative to the three-dimensional scene in the displacement direction, which equals the movement direction of the relative movement projected onto the image plane of the output image ([0042] the artificial view can be updated in real-time upon movement of the probe head, inherently, the movement is projected onto the displayed image).

Regarding claims 24 and 35. PETTERSSON discloses The method of claim 21, wherein: 
in respect of the two directions corresponding to the two dimensions of the two-dimensional view image, opposing edges are predefined in each case, resulting in four edges being predefined; 
the central region of the view image is located between the four edges; and 
the four edges have a closed, peripheral edge profile (figure 6, [0089] the display unit 4 is embodied as a screen 4, having four edges, the view image is located between them).

Regarding claims 27 and 36. PETTERSSON discloses The method of claim 21, further comprising: 
in response to the two-dimensional sensor information of the sensor initially not being situated between opposing edges of the view image with respect to at least one of the two directions of the view image, moving the sensor relative to the space in a direction such that a center of the two-dimensional sensor information and a center of the view image approach one another ([0069] moves the probe head 3 in order to approach different measurement locations at the object, the display unit 4 follows those movements and thereby stays in view of the operator guiding the probe head 3 during the measurement process), 
wherein, during the repeated generation of the output image, another two-dimensional view image capturing a portion of the three-dimensional scene that has been displaced in accordance with the relative movement is only generated from the data of the three-dimensional scene in response to the two-dimensional sensor information being at least one of: 
located, at least once, completely between the two opposing edges; and 
extending, at least once, beyond both opposing edges from the central region ([0042] the artificial view can be updated in real-time upon movement of the probe head; [0076] The 2D- and/or 3D-models and/or pictures generated can be displayed by the display device as a real-time updated sequence of pictures; claim 19, a camera provides a live updated picture of a measurement range of the probe head).

Regarding claim 28. PETTERSSON discloses The method of claim 21, wherein the output image displayed on the image display device is used to control the at least one of the coordinate measuring machine and the microscope ([0080] The display unit is embodied as a screen, which is equipped with additional control elements on the right of the displayed image, … for controlling the measurement process).

Regarding claims 29 and 37. PETTERSSON discloses The method of claim 21, further comprising: 
using a three-dimensional data record related to a three-dimensional coordinate system of the space when generating the output image, 
wherein the three-dimensional data record has the three-dimensional data of the scene and data based on a current position of the sensor ([0073] The processor unit processes at least part of the previously known data such that at least one 3D-model and/or picture representing at least part of the object 5 is generated).

Regarding claim 30. PETTERSSON discloses The method of claim 21 wherein: 
the sensor is an optical sensor; and 
the sensor image is generated from image signals of the optical sensor (claim 19, a camera provides a live updated picture of a measurement range of the probe head).

Regarding claim 31. PETTERSSON discloses The method of claim 21 wherein: 
the sensor is a tactile sensor (figure 1a, [0045] an AACMM with a touch trigger probe).

Regarding claim 39. The same analysis has been stated in claims 28 and 31.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over PETTERSSON (US 20150253125 A1).
Regarding claims 25 and 26. PETTERSSON discloses The method of claim 21, wherein at least one of the edges is selectively located at the edge of the view image (figure 6, [0089] the display unit 4 is embodied as a screen 4, having edges, therefore the view image has edges).
However, PETTERSSON does not disclose at least one of the edges is selectively at least partially located outside of the view image or selectively located within the view image.
Official Notice is taken that it is obvious to select/define the edges located either partially outside of the image or within the image, in order to flexibly adjust the display view according to the movement of the probe head.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over PETTERSSON (US 20150253125 A1) in view of Ahmed et al. (US 20050203367 A1).
Regarding claim 38. PETTERSSON discloses The apparatus of claim 32 further comprising the sensor, wherein: 
the sensor is an optical sensor;
the sensor image is generated from image signals of the optical sensor (claim 19, a camera provides a live updated picture of a measurement range of the probe head).
Moreover, PETTERSSON discloses the output image displayed on the image display device is used to control the coordinate measuring machine ([0080] The display unit is embodied as a screen, which is equipped with additional control elements on the right of the displayed image, … for controlling the measurement process).
However, PETTERSSON does not disclose the output image is used to control a microscope.
	Ahmed discloses an output image displayed on an image display device is used to control a microscope ([0033] an optical tracking unit 7 which tracks the position of the microscope 3; [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of PETTERSSON and Ahmed, to control a microscope using the image, in order to apply the technique of PETTERSSON in a microscope system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/Examiner, Art Unit 2488